Citation Nr: 1748438	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle injury.

2. Entitlement to service connection for residuals of injury to the ribs including chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for rib injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has a residual ligament disability of the anterior talofibular and calcaneofibular ligaments and tenosynovitis of the right ankle, which is due to an in-service injury.



CONCLUSION OF LAW

A right ankle disability diagnosed as sprain of the anterior talofibular and calcaneofibular ligaments and tenosynovitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for residuals of a right ankle injury, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Service Connection for Right Ankle Condition

The Veteran asserts that his right ankle condition is related to an injury in service.  At a November 2016 Board hearing, the Veteran testified he injured his right ankle in service in 1975 when he landed on someone while playing basketball and broke his right ankle.  He went to sick call for treatment, where they x-rayed his right ankle, put his leg in a cast, and prescribed him medication.  He continued to have difficulty walking and limitation of motion in his ankle following his injury.  The Veteran received treatment for his right ankle after service, including physical therapy.  The Veteran's spouse testified that the Veteran had surgery on his right ankle in August 2016.  The Veteran and his spouse testified that the Veteran continued to go to physical therapy following his surgery in August 2016.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

The Veteran's diagnosed ligament disorder is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran served in the United States Army from August 1974 to August 1976.  Service treatment records reflected that the Veteran twisted his right ankle playing basketball in May 1975.  An x-ray of the right ankle revealed soft tissue swelling especially about the lateral malleolus, and a bony density just inferior to the tip of the medial and lateral malleolus.  The treatment provider noted that it most likely represented accessory ossification centers, however, an avulsion fracture could not be completely excluded.  In May 1975, a service treatment provider noted that the x-ray revealed a probable avulsion facture.  A subsequent entry revealed an assessment of severe talofibular sprain.  The Veteran was placed in a short leg-walking cast for six weeks, which was removed in June 1975.  A July 1976 Report of Medical Examination noted that the Veteran had a history of broken bones in his right ankle in 1975.

Post service treatment records reflect complaints of foot pain from October 2013, and a diagnosis of tenosynovitis from June 2014.

The Veteran was afforded a VA examination in February 2012, which reflected a diagnosis of right ankle arthralgia, per subjective symptom.  The examiner noted that examination did not reveal objective evidence of right ankle pathology.  The Veteran reported that he broke his ankle in service in 1974, when he landed on someone while playing basketball.  The Veteran denied seeing a doctor for his right ankle condition following separation from active duty service.  The examiner noted that the Veteran reported that he had been going to a VA hospital for many years, but VA treatment records were silent for a right ankle condition.  The examiner opined that the Veteran's right ankle arthralgia, per subjective symptom, was less likely as not, (less than 50/50 probability) caused by, or a result of, or incurred during military service.

An October 2013 private treatment record reflected that the Veteran complained of foot pain.  The treatment provider noted no fracture, no dislocation, and no abnormality.  June 2014 private treatment records reflected a diagnosis of tenosynovitis.  The Veteran complained of pain in his foot and ankle.  Private treatment records reflected that the Veteran underwent physical therapy on his right ankle beginning in July 2014.  The treatment provider noted stiffness of the right ankle.

A May 2015 VA treatment record reflects a MRI examination of the right ankle revealed a corticated bony fragment at the tip of the lateral malleolus, which the examiner noted was from chronic avulsive injury.  The examiner also noted that the anterior talofibular and calcaneofibular ligaments were ill-defined, likely secondary to chronic injury.

In March 2016, a private treatment provider noted that a MRI revealed evidence of remote ankle injury with sprain, thickening and scarring of the anterior talofibular ligament and deltoid ligaments.  The treatment provider opined that the anterior talofibular ligament, was not seen, and was likely torn.  There was attenuation of the calcaneofibular ligament consistent with remote sprain.

A November 2016 private opinion reflected a diagnosis of disorder of ligaments right ankle.  The private treatment provider noted that the Veteran's service treatment records reflected that the Veteran sustained an inversion ankle injury while playing basketball in 1975.  The private treatment provider noted that the May 2015 and March 2016 MRI findings were consistent with inversion injury in 1975.  The private treatment provider opined that the Veteran's current right ankle condition was most likely caused by or a result of (51% probability or better) an onset or event while in service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his current right ankle condition had its onset in service and service connection is warranted for residuals of a right ankle injury, to include sprain of the anterior talofibular and calcaneofibular ligaments and tenosynovitis.  Service treatment records in May 1975 reflect a diagnosis of probable avulsion fracture.  The November 2016 treatment provider noted that the May 2015 and March 2016 MRI findings were consistent with the inversion injury in 1975.  The November 2016 private opinion establishes that the Veteran's current right ankle condition is related to his right ankle injury in service.  The private treatment provider reviewed the Veteran's service treatment records, private treatment records, and VA treatment records.  The November 2016 private opinion is competent, credible and probative, and coupled with the other medical evidence of record including the service treatment records, VA treatment records, private treatment records, and lay evidence, supports a conclusion that service connection is warranted for residuals of a right ankle injury, to include sprain of the anterior talofibular and calcaneofibular ligaments and tenosynovitis.

ORDER

Service connection for residuals of a right ankle injury to include sprain of the anterior talofibular and calcaneofibular ligaments and tenosynovitis is granted.


REMAND

The Veteran seeks service connection for residuals of an inservice injury to the rib including chest pain.  At the November 2016 hearing, the Veteran testified that he injured his ribs in service when he was playing football, and another player ran into him.  He went to sick call after his injury, and said that he had three cracked ribs.  The Veteran testified that he also had pain in his chest, and that he had repeated visits to doctor in service for his chest pain.  He testified that he currently takes medication to treat his rib injury and chest pain.  The Veteran and his spouse testified that since service, private treatment providers have told him that the pain in his chest and ribs was arthritis that set in after the injury.

The Veteran served in the United States Army from August 1974 to August 1976.  Service treatment records reflect repeated complaints of chest pain in service from July 1974.  These records show treatment for costochondritis, musculoskeletal chest wall pain, and other various diagnoses related to the Veteran's recurrent complaints of chest pain. A July 1976 Report of Medical History noted that, the Veteran had shortness of breath, chest pain.  The report also noted that the Veteran had a rib infection for two years.

The Board notes that the March 2012 rating decision noted that outpatient treatment records from Gainesville VA Medical Healthcare System, from November 13, 1998 through February 28, 2012 were reviewed, and in September 2013, a Decision Review Officer noted that treatment records from the Gainesville VA Healthcare System dated November 13, 1998 to July 15, 2013 were reviewed.  The claims file currently does contain some more recent private fee basis records relating to treatment of the Veteran's right ankle, but it is not clear that all relevant VA records have been obtained.  In addition it is not clear that all private (including fee basis) records have been obtained.  On remand, the AOJ should ensure that all outstanding VA and private records are obtained and associated with the record on appeal.    

Further, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's rib condition.  The examiner should consider all of the Veteran's lay statements about his in-service injury, and his reported symptoms since service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding private and VA records relating to treatment of the Veteran's rib injury residuals/chest pain.  The AOJ should ensure that the Veteran's complete VA treatment records dated from November 13, 1998 to July 15, 2013, and dated from July 2013, are obtained and associated with the record on appeal.

2. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed rib injury residuals.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether the Veteran has a current rib disorder or residuals of an inservice rib injury to include a chest pain;

b. Whether it is at least as likely as not (50 percent or greater likelihood) that any current rib disorder (or residual thereof) had its onset in service or is otherwise related to service;

The examiner should consider and discuss the following:

i. the Veteran's reported broken rib injury and symptoms in service;

ii. the Veteran's repeated complaints and treatment of chest pain in service;

iii. the reported history of a rib infection in service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

4. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


